DETAILED ACTION
Election/Restrictions
Claims 7-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election of claims 1-6 and 15-18 was made without traverse in the reply filed on September 7, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carter (US 4,681,722).
As to claim 1, Carter teaches a pultrusion method for preparing a fiber-reinforced composite (inherent), comprising the following steps: 
i) preforming inner layer fibers (2:18-26; item 48); 
ii) impregnating the preformed inner layer fibers (item 28) with a first resin (item 29) to obtain a first preform; 
iii) heating and curing the first preform to obtain an inner layer profile (2:9); 
iv) preforming outer layer fibers (item 62, 64, or 70) together with the inner layer profile (within die 36); 
v) impregnating the outer layer fibers with a second resin to obtain a second preform (3:12-15); and 
vi) heating and curing the second preform (2:12-13) to obtain the fiber-reinforced composite (inherent).  
As to claim 2, Carter teaches glass fibers (2:19-20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 4,681,722) in view of McQuarrie (US 4,252,696).  Carter teaches the subject matter of claim 1 above under 35 U.S.C. 102(a)(1).
As to claims 3 and 5, Carter teaches polyester first and second resin, but is silent to whether it is saturated or unsaturated.  
McQuarrie teaches that polyester resin is a conventional resin for pultrusion processes and provides various benefits (1:40-44) including corrosion resistance, electrical resistance, and light weight.  
It would have been prima facie obvious to incorporate the McQuarrie unsaturated polyester into Carter because (a) Carter teaches/suggests polyester pultrusion and McQuarrie provides a polyester for pultrusion within the scope of Carter’s teaching/suggestion, or (b) one would have recognized McQuarrie’s polyester for pultrusion as an obvious interchangeable substitute for the Carter polyester in Carter’s pultrusion process.

Claims 4, 6, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 4,681,722) in view of O’Connor (US 4,680,224).  Carter teaches the subject matter of claim 1 above under 35 U.S.C. 102(a)(1).
As to claims 4, 6, and 15-18, Carter is silent to the claimed inner layer fiber weight (relative to total weight of inner layer) and the claimed outer layer fiber weight (relative to total weight of outer layer).
  However, O’Connor teaches a pultrusion process (Abstract) where a polymer impregnates fiber strands using a die to produce lightweight products that can be designed for a required strength and stiffness (1:54-55).  Specifically, O’Connor teaches a fiber content from about 50 to about 80 weight percent (2:20-24).  In the combination with Carter, one would have recognized that the O’Connor fiber content could be used in either or both the inner layer or outer layer.  Furthermore, one reading O’Connor’s disclosure would have found it obvious that the fraction of fiber is a result effective variable for designing particular strengths and stiffness (O’Connor, 1:54-55) and arrived at the claimed fiber weight percent as a matter of routine optimization.
It would have been prima facie obvious to incorporate the O’Connor fiber weight fraction into Carter because (a) Carter teaches/suggests an unspecified fiber weight fraction pultrusion process and O’Connor provides a conventional/known fiber weight reinforcement amount for use in a similar pultrusion process within the scope of Carter’s teaching/suggestion, or alternatively, (b) O’Connor provides a fiber weight percentage that one of ordinary skill in the art would have recognized as an obvious interchangeable substitute for the unknown Carter fiber weight fraction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742